Title: From Alexander Hamilton to Rufus King [13 August 1793]
From: Hamilton, Alexander
To: King, Rufus



Philadelphia August 13th 1793
Dear Sir

The Post of to day brought me your letter of the 10th, but I was too much engaged to reply to it by return of Post.
The facts with regard to Mr Genet’s threat to appeal from the President to the People stand thus—

On Saturday the 6th of July last, the warden of this Port reported to Governor Mifflin that the Brig Little Sarah since called The Petit Democrat (an English merchant vessel mounting from two to four Guns taken off our coast by the French Frigate The Ambuscade and brought into this Port) had very materially augmented her Military equipments; having then fourteen Iron Cannon and six swivels mounted; and it being understood that her crew was to consist of one hundred & twenty men.
Governor Mifflin, in consequence of this information sent Mr Dallas to Mr Genet to endeavour to prevail upon him to enter into an arrangement for detaining the vessel in Port without the necessity of employing for that purpose military force.
Mr Dallas reported to Governor Mifflin that Mr Genet had absolutely refused to do what had been requested of him—that he had been very angry and intemperate—that he had complained of ill treatment from the Government and had declared that “he would appeal from the President to the People”—mentioned his expectation of the arrival of three Ships of the line; observing that he would know how to do justice to his country or at least he had a Frigate at his command and could easily withdraw himself from this—said that he would not advise an attempt to take possession of the vessel as it would be resisted.
The refusal was so peremptory that Governor Mifflin in consequence of it ordered out 120 men for the purpose of taking possession of the vessel.
This conversation between Genet & Dallas was in toto repeated by Governor Mifflin to General Knox the day following and the day after that the Governor confirmed to me the declaration with regard to appealing to the People; owned that something like the threat to do justice to his country by means of the ships of the line was thrown out by Mr Genet, but shewed an unwillingness to be explicit on this point; objecting to a more particular disclosure, that it would tend to bring Mr Dallas into a scrape.
Mr Jefferson on sunday went to Mr Genet to endeavour to prevail upon him to detain the Petit Democrat till the President could return and decide upon the case; but, as Mr Jefferson afterwards communicated, he absolutely refused to give a promise of the kind saying only that she would not probably be ready to depart before the succeeding Wednesday, the day of the Presidents expected return. This however Mr Jefferson construed into an intimation that she would remain. Mr Jefferson also informed that Mr Genet had been very unreasonable and intemperate in his conversation (though he did not descend to particulars) and that Dallas had likewise told him, Mr Jefferson, that Genet had declared he would appeal from the President to the People.
The Petit Democrat instead of remaining as Mr Jefferson had concluded fell down to Chester previous to the wednesday referred to, where she was when the President returned. A Letter was written to Mr Genet by order of the President informing him that the case of this vessel among others was under consideration and desiring that she might be detained until he should come to a decision about her; but this Requisition was disregarded. She departed in defiance of it.
(I give the detail that you may have the whole subject before you but I cannot give leave to make use of it all. All that part however which is scored or underlined may be freely made use of. This part is so circumstanced as to take away all scruples of personal or official delicacy. Tis not so with the rest. It can therefore only be confidentially disclosed to Persons whose discretion may be relied on and whose knowlege of it may be useful.)
It is true as you have heard that things if possible still more insulting have since been done by Mr Genet but of this at present no use can be made no more than of some antecedent transactions nearly if not quite as exceptionable. The mass would confound Mr Genet & his associates. Perhaps it may not be long before a promulgation of it will take place.
I am of opinion with you that the change ought to be insisted upon.
Yrs truly

Alexander Hamilton



P S. The case does not require the naming General Knox or myself and it will therefore not be done. It is to be observed that the equipments of the Petit Democrat are in the strictest sense an original fitting out. She was before a merchant vessel. Here she was converted into a vessel commissioned for war of considerable force.

